Citation Nr: 0122406	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  99-13 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for atopic dermatitis of 
the feet, groin, and buttocks, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from March 1988 to March 
1992.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

In his November 1998 notice of disagreement the veteran 
requested a hearing before a hearing officer at the RO.  In 
June 1999 the veteran's representative informed the RO that 
the veteran wished to cancel his scheduled hearing.  
Accordingly, there are no outstanding hearing requests.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West and Supp. 
2001)).  In addition, because the VA RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

The veteran maintains that his feet itch, burn and bleed 
constantly due to his skin disability.  He has also asserted 
that he has had to miss work due to his skin disability.  The 
veteran's most recent VA dermatology examination for rating 
purposes was conducted in September 1998.  The Board finds 
that the September 1998 VA examination report is totally 
inadequate for rating purposes.  The examination report does 
not give a thorough description of the veteran's skin 
disability and does not provide a description of each of the 
areas covered by the skin disability.  Accordingly, a new VA 
examination is required.

Accordingly, this case is REMANDED for the following:

1. The RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all 
VA and non-VA health care providers 
who have provided treatment for his 
skin disability.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified 
by the veteran in response to this 
request, that have not been previously 
secured.  All records obtained should 
be associated with the veteran's 
claims file.  If the RO is unable to 
obtain any identified records the RO 
must identify to the veteran which 
records were unobtainable, the RO must 
describe to the veteran the efforts 
which were made in the attempt to 
obtain those records, and the RO must 
describe any further action to be 
taken by VA with respect to the claim.  
Copies of all correspondence to the 
veteran must be sent to the veteran's 
representative.

2. Then, the RO should schedule the 
veteran for a VA dermatology 
examination by a specialist, if 
available to determine the current 
severity and manifestations of his 
service-connected skin disability on 
his feet, groin and buttocks.  All 
necessary tests and studies should be 
conducted including, but not limited 
to, photographs of all affected areas; 
such photographs should be associated 
with the claims files.  The examiner 
is asked to specifically evaluate any 
disfigurement, lesions, scarring, 
ulcerations, itching, pain or 
tenderness, exfoliation, exudation, 
crusting, pigment changes or systemic 
or nervous manifestations found 
present.  The examiner should provide 
a detailed description of the size of 
each of the areas covered by skin 
lesions.  The claims file, including a 
copy of this remand, should be made 
available to the examiner before the 
examination, for proper review of the 
medical history. 

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096-98 (2000) is completed.  
In particular, the RO should ensure 
that the new notification requirements 
and development procedures are fully 
complied with and satisfied.  Id.

4. When the foregoing actions are 
completed, the RO should readjudicate 
the veteran's claim for an increased 
rating for atopic dermatitis of the 
feet, groin, and buttocks.  If the 
benefit sought on appeal is not 
granted to the veteran's satisfaction, 
or if a timely notice of disagreement 
is received with respect to any other 
matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and 
inform the veteran of any issue with 
respect to which further action is 
required to perfect an appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


